BELCHER, Judge.
The conviction is for the unlawful possession of beer for the purpose of sale in a dry area; the punishment, a fine of $350.
It was stipulated that Coleman County was a dry area.
A search by the officers of appellant’s pick-up truck revealed sixteen quart bottles of beer.
Appellant complains of the search of his pick-up truck and the admission in evidence of the results thereof.
Deputy Sheriff Ray, one of the officers making the search, *77testified that the appellant gave them permission to search his pick-up truck.
Appellant while testifying in his own behalf expressly denied giving the officers permission to search the pick-up truck.
The evidence raised an issue as to whether appellant consented to the search. 38 Texas Jur. 82, Sec. 58.
The jury resolved all the issues of fact against the appellant and we find the evidence sufficient to support their verdict.
The judgment is affirmed.
Opinion approved by the Court.